RUSK, Chief Justice.
This cause came on to be heard from the District Court of Matagorda. No statement of error or brief having been filed, the court went into the examination of the cause upon the transcript of record from the court below. The action was founded upon an agreement between the parties entered into on the 26th of January, 1835, reciting that Yeamans agreed to convey to Tone and one Joshua Nelson by sufficient deed a league of land which they were to select for him upon the condition that they were to pay the expenses of clearing the land out of the empresario’s office, and pay to him, Yeamans, a sum ■equal to that arising from the said clearance, provided said Yeamans proved himself entitled to such league of land. It appears that Nelson has since died, and that Tone became his administrator. It also appears by receipts upon the agreement, that Yeamans has received the sum of $140.
It is in proof that Yeamans had called on Tone and Nelson in 1836 for settlement, but it does not appear that any steps had been taken to show that Yeamans was entitled to the land, until the 26th February, 1838, when Yeamans applied for and obtained a certificate from the board of land commissioners, and refused to deliver it to the other parties. It was further proven that the average expense of clearing a league of land out of the office was about $157.
Upon these facts the jury found in favor of Tone and the court so entered up judgment. From all that appears to us by the record, we can see no reason for reversing the judgment.
It is therefore ordered by this court that the judgment be affirmed with costs.

Affirmed.